IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTOINE SPANN,                                : No. 91 EM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MICHAEL D. OVERMYER, ET. AL,                  :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Common Law Writ of Habeas

Corpus” and the “Motion for Leave to File Default Judgment” are DENIED.